


109 HRES 967 IH: Recognizing and honoring the 100th

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 967
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Blumenauer
			 submitted the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Recognizing and honoring the 100th
		  anniversary of the Iranian Constitutional Revolution.
	
	
		Whereas Iran is home to one of the world’s great ancient
			 civilizations;
		Whereas, in 1906, Persia had been under the rule of the
			 Qajar Dynasty since 1781;
		Whereas the rule of the Qajar Dynasty was corrupt,
			 authoritarian, and weak in the face of competition between the British and
			 Russian Empires for control and influence in Persia;
		Whereas, by the turn of the 20th century, the Persian
			 populace sought to counter this corrupt and oppressive authoritarian rule and
			 to secure national sovereignty by codifying a written code of laws;
		Whereas by January 1906, diverse sectors of Persian
			 society united to form a protest movement against the foreign manipulation,
			 oppression and corruption that marked the rule of Mozafar al-din Shah;
		Whereas, on August 5, 1906 this protest movement forced
			 Mozafar al-Din Shah to issue a decree creating the first representative
			 parliament, the Majlis, in the history of Persia;
		Whereas, on December 30, 1906 the parliament ratified and
			 Mozafar al-Din Shah signed Persia’s first Constitution;
		Whereas the constitution of 1906 limited the power of the
			 Shah and his ministers, gave administrative autonomy to the provinces, granted
			 limited suffrage to adult men, established the groundwork for a new secular
			 legislature, and guaranteed freedom of the press;
		Whereas, following an assassination attempt in February
			 1908, Mohammed Ali Shah, who succeeded Mozafar al-din Shah, began to purge
			 supporters of the constitution despite his pledge to respect the
			 constitution;
		Whereas on June 3, 1908, Mohammed Ali Shah invited leaders
			 of the constitutionalist movement to the Imperial Gardens and imprisoned all
			 but one who managed to escape;
		Whereas on June 24, 1908, Mohammed Ali Shah ordered the
			 Persian Cossacks Brigade, led by Russian Colonel Liakhov, to bomb the Majlis
			 and arrest all of its deputies;
		Whereas this attack unleashed protests and resistance in
			 support of the Majlis and the constitution across Persia, which evolved into a
			 revolutionary movement;
		Whereas the constitutional revolutionaries were joined by
			 Howard Baskerville, a Presbyterian missionary from the United States, who was
			 killed in battle on April 19, 1909, and continues to be revered as a martyr by
			 Iranians to this day;
		Whereas on July 17, 1909, Mohammed Ali Shah and a number
			 of his supporters fled Tehran under the protection of Russian soldiers, and the
			 Majlis held an emergency session to reenact the constitution, depose Mohammed
			 Ali Shah, and name his son Ahmad Mirza as his successor;
		Whereas, at the conclusion of the Iranian Constitutional
			 Revolution, a democratic movement had replaced an authoritarian government with
			 a constitutional monarchy and established a representative body and the rule of
			 law to check the power of the ruling Shah;
		Whereas, since the Constitutional Revolution, Iranian
			 politics has often been marked by struggles against authoritarian rulers and
			 foreign interference, as well as tensions between secular and religious
			 law;
		Whereas despite this success, for the next 15 years the
			 Majlis met irregularly due to international circumstances, foreign interference
			 and internal power struggle;
		Whereas under government of Mohammed Mossadegh, the
			 Iranian political system became increasingly open and the influence of the
			 Majlis grew until American and British intervention in 1953 reestablished the
			 monarchy, severely undermining Iranian constitutional democracy;
		Whereas the Constitutional Revolution demonstrates that
			 democratic self-government is not foreign to Iran;
		Whereas the cooperation of Iran is an important factor in
			 the successful resolution of many challenges in the Middle East and Central
			 Asia, including the stabilization of Iraq, progress in Afghanistan, and victory
			 in the war on terror;
		Whereas public opinion in the United States respects the
			 people of Iran and their rich culture and history; and
		Whereas public opinion in Iran supports better relations
			 with the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and honors the 100th anniversary
			 of the Iranian Constitutional Revolution;
			(2)commends the Iranian people for their
			 tradition of constitutional rule and their historical willingness to stand up
			 for freedom and independence;
			(3)encourages
			 friendship between the people of the United States and the people of Iran on
			 the basis of shared values; and
			(4)recognizes that a
			 strong understanding of Iranian history is critical to the development of
			 constructive policy towards Iran.
			
